PER CURIAM.
Appellant, defendant in the trial court, was indicted for first degree murder. He was tried by jury and found guilty of second degree murder. Thereafter, the court adjudicated the appellant guilty and sentenced him to fifteen years imprisonment.
Five points have been raised by the appellant in his brief. We have considered each point, the record and arguments of counsel in the light of the controlling principles of law, and have concluded that no reversible error has been demonstrated. Therefore, the judgment and sentence appealed are affirmed.
Affirmed.